DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 claims “the bracket”.  Several brackets were defined, rendering a claim of “the bracket” indefinite.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation of claim 12 is not a structural detail of the invention but rather an indicated result of the claimed structure without further limiting the structure.  It is thus unclear as to what is intended to be claimed in a structural sense.
Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation of claim 14 that reads, “coupling the upper control arm relocation bracket and the lower control arm to the lower controller arm using a fourth fastener” is indefinite for defining the lower control arm as coupling to itself.  It should read: “coupling the upper control arm relocation bracket and the lower control arm to the lower controller arm bracket using a fourth fastener”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Creighton (US 5,333,896).  Creighton discloses:
With regard to claim 1 - An upper control arm relocation bracket for a vehicle suspension, the vehicle suspension comprising: 
an axle 19; 
an upper control arm bracket 22 fixedly positioned relative to the axle, the upper control arm bracket defining a first axis 29 and being configured to rotatably couple an upper control arm 16 about the first axis; and 
a lower control arm bracket 20 fixedly positioned relative to the axle, the lower control arm bracket defining a second axis 29 and being configured to rotatably couple a lower control arm about the second axis (see Fig. 4, upper half of bracket 20 is equivalent to the claimed upper control arm bracket and the lower half of bracket 20 is equivalent to the claimed lower control arm bracket), 
wherein the upper control arm relocation bracket 60 is configured to be mounted to the axle, the upper control arm relocation bracket comprising: 
a clevis 60 defining a third axis 63 and being configured to rotatably couple the upper control arm 16 about the third axis; 
a first aperture 61 coaxial with the first axis 29 when the upper control arm relocation bracket is mounted to the axle; and 
a second aperture coaxial 75 with the second axis 29 when the upper control arm relocation bracket is mounted to the axle.

With regard to claim 2 - wherein the third axis 63 is parallel to the first axis 29.

With regard to claim 10 - wherein the third axis 63 is positioned above and forward of the second axis 29 when the bracket is mounted to the axle.

With regard to claim 11 - wherein the third axis is positioned to lower an instant center of the upper and lower control arms.  As this claim does not give a reference point from which the instant center is being lowered, any reference with an instant center may read on it on the notion that an instant center may always be considered to be lower from other possible instant centers.

With regard to claim 12 - wherein lowering the instant center reduces vehicle anti-squat from greater than 100% to less than 100%.  As noted in the 112 rejection and rejection of claim 11 above, the vagueness and lack of structure of the claim and lack of a beginning reference allows for a very broad interpretation of the claim as simply functional and subsequential language.

Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamm (US 11,396,213).  Hamm discloses:
With regard to claim 1 - An upper control arm relocation bracket for a vehicle suspension, the vehicle suspension comprising: 
an axle; 
an upper control arm bracket 120A fixedly positioned relative to the axle, the upper control arm bracket defining a first axis 160 and being configured to rotatably couple an upper control arm 112A about the first axis; and 
a lower control arm bracket 120B fixedly positioned relative to the axle, the lower control arm bracket defining a second axis 160 and being configured to rotatably couple a lower control arm 112B about the second axis, 
wherein the upper control arm relocation bracket 104 is configured to be mounted to the axle, the upper control arm relocation bracket comprising: 
a clevis defining a third axis 170 and being configured to rotatably couple the upper control arm about the third axis; 
a first aperture 172 coaxial with the first axis 160 when the upper control arm relocation bracket is mounted to the axle; and 
a second aperture 172 coaxial with the second axis 160 when the upper control arm relocation bracket is mounted to the axle.

With regard to claim 2 - wherein the third axis 170 is parallel to the first axis 160.

With regard to claim 3 - wherein a fastener 240 that couples the lower control arm 112B to the lower control arm bracket extends through the second aperture to couple the upper control arm relocation bracket 104 to the lower control arm bracket.

With regard to claim 4 - further comprising a lug 166, wherein the second aperture 172 extends through the lug.  With no further structural definition of the “lug” the portion of the relocation bracket with said second aperture in it may considered to be a lug.

With regard to claim 5 - wherein a first face of the lug 166 engages the lower control arm bracket 120B when the upper control arm relocation bracket is mounted to the axle.

With regard to claim 6 - wherein a counterbore extends partially through the lug from a second face 178.

With regard to claim 7 - wherein a second fastener 240 extends along the first axis 160 to couple the bracket to the upper control arm bracket (see Fig. 4B).

With regard to claim 8 - wherein the upper control arm bracket comprises an inner lug 164 and an outer lug 150, the clevis 104A engaging the inner lug 164 and the outer lug 150.

With regard to claim 9 - wherein the inner lug 164 is at least disposed between first and second legs 178, 178 of the clevis.

With regard to claim 10 - wherein the third axis 170 is positioned above and forward of the second axis 160 when the bracket is mounted to the axle (see Fig. 4C).

With regard to claim 11 - wherein the third axis is positioned to lower an instant center of the upper and lower control arms.  (“The current disclosure provides a bracket assembly mounted to a housing of an automotive vehicle, enabling adjustability of the instant center (I/C) point in the order of over one thousand I/C locations.” – Column 3, lines 11-14)

With regard to claim 12 - wherein lowering the instant center reduces vehicle anti-squat from greater than 100% to less than 100% (““Anti-Squat” or “AS” means a maximization of a suspension system that features anti-squat geometry, which optimizes an automotive vehicle's ability to apply a force to a road surface. When this force is applied through the suspension system, the rear of the automotive vehicle pushes up rather than squatting down under power. This effect occurs because for every force applied, there is an equal and opposite reaction. Therefore, when forces are applied by an automotive vehicle chassis to a road surface, the ‘equal and opposite’ reaction pushes the automotive vehicle chassis upward. In drag racing application, an automotive vehicle chassis that exhibits the foregoing effect has 100% or greater rear anti-squat suspension geometry. For example, with a four-link suspension system mounted on an automotive vehicle chassis, the point of rotation is where a first trailing arm trailing arm, connected to an upper portion of at least one trailing arm attachment portion, and a second trailing arm, connected to lower portion of the at least one trailing arm attachment portion, would theoretically intersect. An adjustable four-link suspension system enables the angle of the first trailing arm and the second trailing arm to be altered, thereby changing the theoretical point of intersection of the first trailing arm and second trailing arm, even to a position on the automotive vehicle chassis that would be practically impossible. – column 17, lines 35-59).  With more than a thousand different possible Instant Center locations available due to adjustability of the suspension, the anti-squat of the vehicle may be changed as claimed.

With regard to claim 13 - wherein the third axis is positioned to reduce pinion angle when the vehicle is in a full droop state (“To achieve a range of instant center points, one or more bracket assemblies are mounted to the chassis, or frame, of the vehicle, the one or more bracket assemblies having a number of mounting points for trailing arms. These bracket assemblies in current suspension systems, such as four-link suspension systems, three-link suspension systems, and ladder-bar suspension systems, provide a range of instant center locations, and allow for an alignment of the rear of the vehicle to the centerline of the vehicle, an adjustment of load, and a change of pinion angle.” – Column 1, line 63 – column 2, line 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        October 7, 2022